Citation Nr: 1137134	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  02-13 275	)	DATE
	)
      RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased evaluation for diabetes mellitus with bilateral background retinopathy and total loss of sexual potency, currently evaluated as 20 percent disabling.

 (A separate decision will be issued with regard to the issue of entitlement to an increased initial evaluation for posttraumatic stress disorder, rated 50 percent disabling prior to March 1, 2005; and rated 70 percent disabling from March 1, 2005).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to March 1972.

This matter came to the Board of Veterans' Appeals (Board) from a December 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for diabetes mellitus with retinopathy and loss of sexual potency, assigning a 20 percent disability rating.  On July 7, 2006, the Board issued a decision which, in pertinent part, denied entitlement to a disability rating in excess of 20 percent for diabetes mellitus.  On August 23, 2006, the Board received the Veteran's Motion for Reconsideration of the Board's July 2006 decision.  This Motion was granted by a Deputy Vice Chairman of the Board.  See 38 U.S.C.A.  § 7103(b) (West 2002 & Supp. 2010).  The Board remanded this case in November 2008 for further development.  

In an August 2010 rating decision, the RO granted service connection for bilateral cataracts, status post intraocular lens implants associated with diabetes mellitus with bilateral background retinopathy and total loss of sexual impotency and assigned 30 percent disability rating, effective June 26, 2007.  The record does not show that a notice of disagreement has been received to initiate an appeal from that determination. 

Additional evidence was submitted by the Veteran in September 2010, which consisted of copies of insulin prescriptions.  In a January 2011 letter, the Board asked the Veteran whether he wished to waive RO consideration of this evidence.  In February 2011, the Veteran indicated that he waived his right for RO consideration and requested that the Board proceed with his appeal.  

In his August 2006 motion for reconsideration, the Veteran claimed entitlement to service connection for a heart disability.  The record shows that the Veteran was stationed in Vietnam and, thus, is presumed exposed to herbicides.  Importantly, ischemic heart disease was recently added to the list of diseases that are presumed due to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  Thus, this issue is referred back to the RO for appropriate action.  


FINDING OF FACT

The Veteran's service connected diabetes mellitus with bilateral background retinopathy and total loss of sexual potency, requires insulin and restricted diet, but not regulation of activities; there is also no evidence of visual impairment greater than 20/30 in both eyes. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus, type II, with bilateral background retinopathy and total loss of sexual potency have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7,  4.119, Diagnostic Code 7913 (2010).

2.  The criteria for entitlement to a separate compensable disability evaluation for background retinopathy associated with the Veteran's service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7,  4.119, Diagnostic Codes 6006, 7913 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

Initially, the Board notes that since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in July 2001), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the  claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

Nevertheless, as directed in the Board's prior remand, the RO sent VCAA notice to the Veteran in April 2009, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in July 2001 for the underlying claim of service connection, which was prior to the December 2001 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that the April 2009 notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in a subsequent supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Although the present appeal involves the issue of an initial increased rating, VA believes that the Dingess/Hartman analysis must be analogously applied.  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim.  Further, the April 2009 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vazquez-Flores because the present appeal involves the issue of a higher initial rating, not a claim for an increased rating.  Regardless, the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez-Flores, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   Reviewing the April 2009 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in October 2001, January 2003, September 2004 and October 2009 with June 2010 addendum.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The examination reports obtained contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

As the Veteran was afforded an appropriate VA examination in October 2009 with June 2010 addendum as well as sent VCAA notice in April 2009, the RO has met its duties notify and assist and substantially complied with the November 2008 remand.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The Veteran is seeking entitlement to an initial increased evaluation for diabetes mellitus with bilateral background retinopathy and total loss of sexual potency.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disabilities at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods based on the facts found, a practice known as "staged" ratings.

The RO has rated the Veteran's diabetes mellitus as 20 percent disabling under Diagnostic Code 7913.  During the rating period, and effective June 6, 1996, the rating criteria for evaluating the endocrine system found in the Rating Schedule at 38 C.F.R. 4.119 were amended.  See 61 Fed. Reg. 20, 440 (May 7, 1996) (codified at 38 C.F.R. § 4.119 (2010).  Under the new criteria, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent disability rating.  A 60 percent disability rating contemplates diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent disability rating is appropriate for diabetes requiring insulin, restricted diet, and regulation of activities.  A 20 percent disability rating contemplates diabetes mellitus requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  Note (1) to Diagnostic Code 7913 directs adjudicators to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under this diagnostic code.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, a glucose tolerance is not necessary solely for rating purposes.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a July 2002 statement of the case, the RO considered the Veteran's claim under both the old and the new regulations.  The Board notes that, as to the Veteran's condition, there is no significant difference between the old and the revised regulations for rating diabetes mellitus.  Both require for the next higher, or 40 percent evaluation, a regulation of activities defined as avoidance of strenuous occupational and recreational activities.

A review of the medical evidence shows that the Veteran was diagnosed with diabetes mellitus in November 1988, following a VA examination in September 1988 when he demonstrated a markedly elevated blood glucose.  At that time, the Veteran's complaints were primarily gastrointestinal, although a 15 pound weight loss was noted during the past year and he complained of polyuria.  He was started on an oral hypoglycemic.

Follow up VA treatment records show continued treatment for gastrointestinal problems, including hemorrhoids, chronic abdominal pain, diarrhea, irritable bowel syndrome and heartburn.  In September 1991, the Veteran's weight was 187 lbs. and he was working and attending class.

On VA rectal examination in January 1997, the Veteran indicated that he was now on insulin.  He weighed 200 lbs.  The examiner noted a long history of intermittent symptoms of nausea, vomiting, abdominal cramping, heartburn, indigestion and diarrhea.  The examiner observed that the Veteran's symptoms were gastroesophageal disease, irritable bowel syndrome, and hemorrhoid and rectal problems.  In a December 1997 treatment note, his diabetes mellitus was noted to be under poor control, but he was advised to stay on the same treatment regimen for now.  Importantly, a March 2000 treatment records again indicated poor compliance with his diabetes mellitus and he was urged to follow diet, take meds and exercise as tolerated.  Again, in July 2000, the Veteran was urged to exercise as tolerated and take meds.  

On VA examination in October 2001, it was noted that the Veteran was taking Insulin and Metformin.  He did not have any Insulin reactions and his blood sugar was poorly controlled around 200.  He indicated that he did not eat right.  He had irritable bowel syndrome and gastroesophageal reflux disease which caused him to have trouble with his diet.  From the diabetes, he had moderate retinopathy, but no blindness.  He had blurred vision, but no cataracts or increased pressure.  He was being followed closely for his retinopathy.  He had been diagnosed with hypertension, and was talking multiple medications with good control.  The impression was diabetes mellitus with some retinopathy and mild peripheral neuropathy and sexual impotency.  

In a separate October 2001 eye examination, it was noted that there was a history of background of diabetic retinopathy of both eyes.  Uncorrected visual acuity was 20/50 in the right eye and 20/30 in the left eye.  Corrected visual acuity was 20/20 in the right eye and 20/20 in the left eye.  The remaining examination appeared to be normal with the exception of the vessels where scattered dot and blot hemorrhages were seen.  Additionally hard exucates were noted in the infratemporal macula of the right eye and inferior disk in the left eye.  The impression was background diabetic retinopathy, both eyes.  While the underlying cause was diabetes mellitus, the condition did not cause reduced visual acuity.   In December 2001, the RO granted service connection for diabetes mellitus, with retinopathy and loss of sexual potency.  Separate evaluations were also assigned for peripheral neuropathy of the lower extremities and special monthly compensation was granted based on loss of use of a creative organ.  

In his February 2002 notice of disagreement and September 2002 substantive appeal, the Veteran requested a 40 percent rating for his diabetes mellitus, type II,  because he had a very restricted diet, used insulin, and had very limited physical ability.  

Follow up VA treatment records continued to show treatment for his diabetes mellitus that was considered poorly controlled and that the Veteran was urged to exercise as tolerated.  Importantly, October 2001, March, April and October 2002 and October 2003 records showed that retinopathy was seen on exam.  

In a January 2003 VA examination, the examiner noted that extensive records were available and had been reviewed.  These revealed that the Veteran was continuing to receive care through the VA outpatient clinic, with his last visit in December 2002 at which time his weight was 214 lbs.  He was noted to be on a great deal of medication for diabetes mellitus and hypertension.  Currently he was taking insulin in the morning, and sometimes in the afternoon if his blood sugar was over 300.  He was also on Metformin.  He continued to complain of erectile dysfunction and a burning sensation in both feet, and both hands.  His weight was 210 lbs.  The diagnosis was diabetes mellitus, inadequately controlled and now on insulin plus oral medication.  There was clinical evidence of background retinopathy and peripheral neuropathy, as well as a history of erectile dysfunction.

In April 2003, February 2004 and July 2004 statements, the Veteran reiterated that he was on insulin, taking two and sometimes three injections a day.  His diet was severely restricted.  He also provided that he was unable to do any kind of physical activity.  He also stated that he had severe hypoglycemic reactions several times a week.  

The RO requested a medical examination to determine if there was any regulation of the Veteran's activities required due to his diabetes mellitus.  In a September 2004 VA examination, the Veteran was noted to be on both insulin and a restricted diet.  Responding to the RO's inquiry, the examiner noted that the Veteran's problems were so complex and numerous that it was very difficult to determine how much of his problems were due to his diabetes and how much were due to other conditions.  On examination, the Veteran was noted to be very intelligent and cooperative during the interview.  He stated that his diabetes was very hard to control requiring him to eat a very limited type of dietary intake.  The examiner reviewed the Veteran's medical history.  Currently he weighed 223 lbs.  Recent lab studies had shown an elevation in his creatinine without an elevation of blood urea nitrogen, which was considered early renal insufficiency, secondary to his diabetes mellitus and hypertension.  He was noted to have exogenous obesity, not secondary to diabetes.  He had hypertension, which was controlled, not secondary to his diabetes.  Also noted were erectile dysfunction, secondary to diabetes and hypertension.  The Veteran complained of nausea on a daily basis and vomited variably sometimes up to 4 times a week.  His mental health problems were noted to be quite severe, and his interpretation of all of his symptoms was influenced by his mental health disability.  His main concern was global weakness and fatigue.  He alleged that he could not walk 100 feet without having to stop and rest.  Addressing the purpose of the examination, the examiner responded that due to diabetes and likely his posttraumatic stress disorder and depression, the Veteran had great difficulty selecting a diet which he could tolerate.  However, he must be taking in more nutrition than he was burning because his weight is up approximately 20 pounds over a year ago and approximately 25 pounds over five years ago.  His activities were grossly limited by chronic fatigue and now added to that global deconditioning because he could not exercise.  The examiner was unable to incriminate diabetes as primary in his fatigue problem.

In a separate September 2004 VA examination, it was observed that the Veteran had a known history of early cataracts.  Near visual acuity without glasses was 20/200 in both eyes and with glasses was 20/30 in both eyes.  Far visual acuity was 20/80 in the right eye and 20/200 in the left eye without glasses and 20/40 in the right eye and 20/30 in the left eye with glasses.  Manifest refraction for the right eye +.50 with a =.50 at axis 178 was 20/40 vision and for the left eye +.50 with a =.50 at axis 180 was 20/30 vision.  The rest of the examination appeared to be normal.  The examiner found no evidence of background diabetic retinopathy, but there were moderately advanced cataracts present in both eyes.  

In a December 2004 statement, the Veteran specified that his activities were restricted because of his peripheral neuropathy, which was a direct result of his diabetes.

A June 2007 private examination showed that visual acuity was count fingers at three feet in the right eye and 20/200 in the left eye.  With a pinhole, vision improved in the left eye to 20/60.  Confrontation fields were full in both eyes.  Mild macular edema in the right eye was found.  A notation indicated that it would be fine to proceed with cataract surgery, right eye first.  There were posterior subcapsular cataracts in both eyes.  A June 25, 2007 letter from Wayne A. Solley, M.D. appeared to indicate that cataract surgery was scheduled on June 20, 2007.  However, it concluded that the cataract surgery would be done the following date as planned.  

Follow up VA treatment records continued to show treatment for the Veteran's diabetes mellitus.  The records also noted a few hypoglycemic episodes.  The Veteran was still taking insulin daily and on a restricted diet.  Importantly, an April 2008 record showed that although the Veteran reported that he was unable to exercise due to lack of energy, he was encouraged to try to increase exercise as able.  An April 2008 ophthalmology record showed that the Veteran had bilateral cataract surgery in 2007.  Visual acuity was 20/20 in both eyes.  A June 2008 record showed that the Veteran indicated he could not exercise due to neuropathies because he could hardly walk.  

Private 2009 treatment records showed that that the Veteran had a clinically significant macular edema in the right eye.  An initial February 2009 record showed that the Veteran had a macular edema in the right eye.  Visual acuity was 20/25 sc in the right eye and 20/20 sc in the left eye.  The impression was background diabetic retinopathy.  The left eye was stable.  Focal laser of the right eye was recommended for the macular edema.  A follow up February 2009 record showed visual acuity of 20/20 sc-1 in the right and 20/20 sc-2 in the left.  Background diabetic retinopathy was found.  The left eye was stable.  Focal laser was done on the right eye without complications.  A September 2009 private eye examination showed visual acuity was 20/25 sc in the right eye and 20/25 sc-2 in the left eye.  The impression was background diabetic retinopathy.  The left eye was stable.  There was a clinically significant macular edema of the right eye, resolved status post focal laser last visit.  No additional treatment was necessary.  

On remand, the Veteran underwent an eye examination in October 2009.  It was noted that the Veteran had bilateral cataract surgery in 2006 and had laser surgery for diabetic retinopathy on his right eye in 2009.  Near and far visual acuity with best correction was 20/20 in both eyes.  Examination was normal except there was mild, non-proliferative diabetic retinopathy in both eyes, slightly more significant in the right eye.  There were also laser scars in the right eye.  The diagnosis was diabetes mellitus with mild, non-proliferative diabetic retinopathy in both eyes and bilateral pseudophakia.  In a May 2010 addendum, the examiner opined that the Veteran's cataracts were related to his diabetic condition.  In another May 2010 addendum, the examiner stated that visual fields were within normal limits.  In a June 2010 addendum, the examiner stated that the claims file had been reviewed and there was no change in his opinion.  

The Board now turns to whether a rating in excess of 20 percent is warranted.  In this case, it is not disputed that the Veteran's diabetes mellitus requires insulin and restricted diet, as well as oral hypoglycemics.  He therefore meets two of the three requirements for a higher rating.  The determinative question is whether his diabetes mellitus requires a regulation of activities.  Although the Veteran has indicated that his activities have to be regulated, there is no medical evidence that regulation of activities has been prescribed by a medical doctor.  Importantly, it was the conclusion of a VA physician, following a review of the Veteran's medical history, that although the Veteran was "grossly limited" by chronic fatigue in his activities, this is not primarily the result of his diabetes, but reflects the Veteran's overall physical deconditioning, unrelated to his diabetes.  For example, the Veteran is noted to have exogenous obesity and hypertension, which the VA examiner in September 2004 specifically indicated was not due to his diabetes.  He was also noted to have significant mental health problems which the examiner noted to be an influence on all of the Veteran's symptoms.  VA treatment records also do not show that a doctor has actually regulated the Veteran's activities.  On the contrary, it appears that the Veteran's VA physicians have recommended exercise and physical activity to the Veteran.  In sum, the evidence does not show a regulation of activities from his diabetes alone such that the Veteran must avoid strenuous occupational and recreational activities, as defined by the rating criteria.

The Board notes that the Veteran has attributed his regulation of activities to his peripheral neuropathy, which is related to his diabetes mellitus; however, he is already receiving separate evaluations for his service-connected peripheral neuropathy of the upper and lower extremities.  Thus, to award a higher rating for the Veteran's diabetes mellitus for limitations associated with other service-connected disabilities, in particular, his peripheral neuropathy, for which the Veteran is already being compensated, would result in pyramiding, the evaluation of the same disability under various diagnoses, which is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. 

Moreover, with respect to the Veteran's diabetic retinopathy, the medical evidence of record does not show that the Veteran suffers from impaired visual impairment associated with this disability to warrant a separate compensable rating.  The Board recognizes that the June 2007 private treatment record indicated some loss in visual acuity; however, based on the clinical records, the visual impairment appeared to be associated with his bilateral cataracts (which have been assigned a separate disability rating), and not his diabetic retinopathy.  Prior to this record and follow up treatment records,  the Veteran's corrected visual acuity was always 20/40 or better in both eyes, which does not warrant a compensable rating.  See 38 C.F.R. § 4/79.  Again, the Veteran has been assigned a separate rating for bilateral cataracts, which under 38 C.F.R. § 4.79, Diagnostic Code 6027 is also evaluated based on visual acuity.  Thus, to award a separate rating based on visual impairment for diabetic retinopathy would also result in pyramiding.  

Further, in October 2004, a separate evaluation for renal insufficiency as being related to his diabetes mellitus was granted.  He is also in receipt of special monthly compensation for loss of use of a creative organ, a result of his impotency.  As such, the Veteran appears to be adequately compensated for all complications of his diabetes.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his diabetes mellitus.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, after a review of the record, the preponderance of the evidence does not support an initial rating higher than 20 percent for diabetes mellitus, with retinopathy and loss of sexual potency.  Because the evidence for and against a higher evaluation is not evenly balanced, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005). Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

A rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus with bilateral background retinopathy and total loss of sexual potency, is not warranted.  The appeal is denied. 



			
GEORGE E. GUIDO, JR.                             GEORGE R. SENYK                                                                                                                                                         Veterans Law Judge                                     Veterans Law Judge
Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


